Citation Nr: 0636174	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-31 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, including peripheral neuropathy.

2.  Entitlement to service connection for bilateral hip and 
ankle arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1978j.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a bilateral leg disability, including 
peripheral neuropathy, and service connection for arthritis 
of the ankles and hips.  

A hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The Board remanded the case to the RO in January 2006 for 
further development.  Remand was accomplished via the Appeal 
Management Center (AMC) in Washington, DC.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran now has a 
bilateral leg disability, including peripheral neuropathy, 
that is attributable to military service.  

2.  There is no competent evidence that the veteran now has 
arthritis of the hips or ankles that is attributable to 
military service or to a service-connected right knee 
disorder.  



CONCLUSIONS OF LAW

1.  A bilateral leg disability, including peripheral 
neuropathy, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Arthritis of the hips or ankles was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2006 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in January 2004.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
February 2006, which was after the RO's January 2004 decision 
denying service connection for a bilateral leg disability, 
including peripheral neuropathy, and service connection for 
bilateral hip and ankle arthritis.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
Also, VA obtained medical records in connection with the 
veteran's application for disability benefits from the Social 
Security Administration.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  Records from non-VA medical sources have also 
been obtained.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

The veteran maintains, in essence, that a bilateral leg 
disability, including peripheral neuropathy, as well as 
bilateral hip and ankle arthritis are attributable to 
military service.  Alternatively, he argues that a service-
connected right knee disability gave rise to right hip and 
right ankle arthritis.

Service medical records are silent for complaints, findings 
or treatment of defects of the legs, including peripheral 
neuropathy or of defects of the hips.  Treatment entries, 
dated October 20, 1976, and September 27, 1978, indicate that 
the veteran was provided Ace wrap for ankle sprain.  At the 
October 1978 separation physical examination, no ankle 
defects were noted.  

Associated with the claims file are reports, dated from 1983 
to 2003, from private treatment providers.  They reflect the 
veteran's treatment primarily for disabilities of the feet 
and toes, including callosities, plantar warts and 
hammertoes.  Additionally, there were complaints of right 
calf, hip and knee pain in October 1988.  X-rays of the 
pelvis, right hip, right femur and right knee were within 
normal limits.  In May 1998, a complaint of left hip pain was 
attributed to bursitis.  In December 2002, the veteran 
reported left superficial peroneal nerve irritation, and the 
assessment in March 2003 was that he was developing 
peripheral neuropathy.  

The veteran was treated at VA outpatient clinics during 2002 
and 2003.  The impression was that he had peripheral 
neuropathy probably secondary to alcoholism.  Another 
impression was that he had degenerative joint disease of the 
right ankle.  

A review of the medical evidence shows that isolated episodes 
of ankle sprain noted in service were acute and transitory 
and resolved without producing chronic disability.  A 
bilateral leg disability, including any disability on the 
basis of peripheral neuropathy, left hip bursitis, and any 
right ankle arthritis now present, were all first medically 
indicated several years after the veteran completed military 
service.  Claimed arthritis of the hips and of the left ankle 
are not shown by any postservice clinical records.  

Here, the veteran's unsubstantiated lay assertion is the only 
evidence linking a claimed bilateral leg disability, 
including peripheral neuropathy, or claimed bilateral hip or 
ankle arthritis to military service or to a service-connected 
disability.  There is no indication from the record that he 
has medical training or expertise.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no competent medical 
evidence in the record linking any of the conditions for 
which service connection is sought to any event or occurrence 
or military service or the veteran's service-connected right 
knee disorder.  

For these reasons, the claims of service connection for a 
bilateral leg disability, including peripheral neuropathy, 
and service connection for bilateral hip and ankle arthritis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

Service connection for a bilateral leg disability, including 
peripheral neuropathy, is denied.

Service connection for bilateral hip and ankle arthritis is 
denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


